Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments with regards to the amendment are persuasive. “Claim 1 now recites, among other things, distilling, in a first distillation column, a combined stream that comprises a mixture of the feed stream and a recycle stream comprising primarily isobutane to produce a bottoms stream comprising primarily n-pentane, an intermediate stream comprising primarily n-butane, and an overhead stream comprising primarily isobutane, and combining the intermediate stream and the bottoms stream to produce the first product stream. The prior art does not teach or reasonably suggest that a bottoms stream comprising primarily n-pentane should be formed. In paragraph [0034] of Vermeiren, it is disclosed that a butane fraction is recovered from a de-isobutanizer to obtain an enriched iso-butane fraction and an enriched n-butane fraction, then cracking the n-butane fraction in a non-catalytic cracking zone to produce an olefin rich stream. There is no suggestion that an intermediate stream comprising primarily n-pentane is, or should be, formed.
Thus, the prior art does not teach or fairly suggest a method of increasing n-butane concentration in field butane comprising:
subjecting a feed stream, comprising primarily n-butane and isobutane collectively, to a concentrating process, the concentrating distilling the feed stream in one or more distillation columns to produce a first product stream comprising primarily n-butane and a second product stream comprising methane, ethane, and propane; and cracking, in a thermal cracker, the first product stream to produce a third product stream comprising primarily ethylene and a fourth product stream comprising primarily n-butane; and recycling, from the thermal cracker, at least some of the fourth product stream to the one or more distillation columns; wherein the concentrating process comprises:
distilling, in a first distillation column, a combined stream that comprises a mixture of the feed stream and a recycle stream comprising primarily isobutane to produce a bottoms stream comprising primarily n-pentane, an intermediate stream comprising primarily n-butane, and an overhead stream comprising primarily isobutane;
combining the intermediate stream and the bottoms stream to produce the first product stream;
isomerizing the overhead stream in a reactor to convert at least some of the isobutane in the overhead stream to n-butane; and
distilling effluent from the reactor, in a second distillation column, to form the recycle stream and the second product stream.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772